  Case 15-24221      Doc 39    Filed 01/18/21 Entered 01/18/21 09:33:25          Desc Main
                                 Document     Page 1 of 6



                        NITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

       In re:                                      Chapter 7

       Michael J Dunkirk                           Bankruptcy 15-24221
       Julie A Dunkirk                             Honorable LaShonda A. Hunt

                                                   Set for February 19, 2021 9:15 am

                          Debtor/s.

                                  NOTICE OF MOTION

       PLEASE TAKE NOTICE that on February 19, 2021, at 9:15 a.m., I will appear
before the Honorable LaShonda A. Hunt, or any other judge sitting in that judge’s place
and present the MOTION FOR RULE TO SHOW CAUSE, a copy of which is attached.

       This motion will be presented and heard telephonically using AT&T
Teleconference. No personal appearance in court is necessary or permitted. To appear
and be heard telephonically on the motion, you must call in to the hearing using the
following information—Toll Free Number: 1-888-557-8511; Access Code: 7490911.

       If you object to this motion and want it called on the presentment date above,
you must file a Notice of Objection no later than two (2) business days before that date. If a
Notice of Objection is timely filed, the motion will be called on the presentment date. If no
Notice of Objection is timely filed, the court may grant the motion in advance without a
hearing.

                                           Respectfully submitted,

                                           Cindy M. Johnson, not individually but as
                                           Chapter 7 Trustee of the estate of

                                             /s/    _ Cindy M. Johnson ____
Cindy M. Johnson                                    Chapter 7 Trustee
Chapter 7 Trustee
140 S. Dearborn Street, Suite 1510
Chicago, Illinois 60603
(312) 345-1306
  Case 15-24221      Doc 39    Filed 01/18/21 Entered 01/18/21 09:33:25         Desc Main
                                 Document     Page 2 of 6



                                CERTIFICATE OF SERVICE

        I, Cindy M Johnson, an attorney, certify that I served true and correct copies of the
foregoing notice and document to which it refers to the persons listed on the attached
service list via electronic service on those registered in the CM/ECF system and, for those
not listed in the CM/ECF system, at the addresses listed, by placing them in envelopes,
properly addressed, with proper postage prepaid, and depositing them in the Mail Chute at
140 S. Dearborn St., Chicago, Illinois at or before 5:00 p.m. on January 18, 2021.

                                                  __/s/ Cindy M. Johnson


                                      SERVICE LIST



Electronic Mail Notice List

   •   Adam G. Brief Adam.Brief@usdoj.gov
   •   Cindy M. Johnson cmjtrustee@jnlegal.net, cjohnson@ecf.axosfs.com
   •   Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
   •   David M Siegel davidsiegelbk@gmail.com,
       R41057@notify.bestcase.com;johnellmannlaw@gmail.com


Manual Notice List

LVNV Funding LLC c/o Resurgent Capital Services
P.O. Box 10587
Greenville, SC 29603-0587

Michael J. Dunkirk
Julie A. Dunkirk
19137 Janet Ave
Lockport, IL 60441
  Case 15-24221        Doc 39    Filed 01/18/21 Entered 01/18/21 09:33:25       Desc Main
                                   Document     Page 3 of 6



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

        In re:                                   Chapter 7

        MICHAEL J DUNKIRK                        Bankruptcy 20-24221
        JULIE A DUNKIRK
                                                 Honorable LaShonda A. Hunt
                            Debtor/s.

                       TRUSTEE’S OBJECTION TO THE
        CLAIM FILED BY QUANTUM3 GROUP, LLC AS AGENT FOR SANDINO
                        FUNDING, LLC (CLAIM NO.2)

        Cindy M. Johnson, not individually, but as Trustee of the bankruptcy estates of

Michael J Dunkirk and Julie A Dunkirk, pursuant to 11 U.S.C. § 502(b) and Rule 3007 of

the Federal Rules of Bankruptcy Procedure, hereby moves for entry of an order objecting to

and disallowing the claim (the “Claim”) of Quantum3 Group, LLC as agent for Sadino

Funding, LLC (the “Creditor”) docketed as Claim No.2 and attached hereto as an Exhibit

as a claim (the “Objection”). In support of her motion, the Trustee states as follows:

        1.       The Bankruptcy Court has jurisdiction over this motion pursuant to 28

U.S.C. §§ 157 and 1334. Venue of this Case and this motion in this District is proper

pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core proceeding pursuant to 28

U.S.C. § 157(b)(2). The statutory predicates for the relief sought in this motion are 11

U.S.C. §502(b) and Rule 3007 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”).

        2.       On July 16, 2015 (the “Petition Date”), Michael J Dunkirk and Julie A

Dunkirk (the “Debtors”) husband and wife filed a voluntary Joint petition for relief

pursuant to 11 U.S.C §302(a) for relief under Chapter 7 of the United States Bankruptcy

Code.
  Case 15-24221         Doc 39   Filed 01/18/21 Entered 01/18/21 09:33:25           Desc Main
                                   Document     Page 4 of 6



         3.     Cindy M. Johnson is the Chapter 7 Trustee (the “Trustee”) of the above

captioned bankruptcy case.

         4.     Though this is a jointly filed case in legal effect there are two separate

Debtors with two separate Estates, In Re Arnold, 35 BR 765 (EDNY 1983). 11 USC §302

affords married couples the convenience of filing jointly but they are two separate Estates.

         5.     11 U.S.C §302(b) provides that the Court will determine to what extent the

estates should be consolidated if at all. No order consolidating the Estates has been entered

by the Court.

         6.     The only asset administered by the Trustee was for the Michael J Dunkirk

Estate

                   a.   Wells Fargo Creditor Placed Insurance (CPI) refund which was for a

                        2005 Ford F-150 which was owned by Michael J Dunkirk with Donald

                        Hill, Michael J Dunkirk’s uncle who is now deceased.

         7.     On or about October 6, 2020, Creditor filed an unsecured claim in the amount

of $42.33.

         8.     The Claim and the supporting documentation name co-debtor Julie A

Dunkirk as the only obligor to Creditor.

         9.     Co-Debtor was not an owner of the vehicle that was the subject of the CPI

refund.

         10.    Creditor has no claim in funds currently held by the Trustee and cannot

assert a claim against the Debtor bankruptcy estate.

         11.    There is no intention to liquidate any asset owned by Julie A Dunkirk, but

instead the intention is to allow any such assets to be abandoned when this case is closed.

         12.    Pursuant to section 502(b) of the Bankruptcy Code and Bankruptcy Rule

3007, Trustee requests that the Court enter an order sustaining the Objection and denying
  Case 15-24221         Doc 39   Filed 01/18/21 Entered 01/18/21 09:33:25        Desc Main
                                   Document     Page 5 of 6



Creditor any claim in this Estate.

       13.    Pursuant to section 502(b) of the Bankruptcy Code, claims should be

disallowed if such claim is unenforceable against property of the debtor.

       14.    In this case, the Claim is not properly asserted against the cash that Trustee

is currently holding.

       15.    A validly filed proof of claim constitutes prima facie evidence of the claim's

validity. Fed. R. Bankr.P. 3001(f). Therefore, a party objecting to the proof of claim has the

initial burden to produce some evidence or legal point to overcome this rebuttable

presumption. In re Orseno, 390 B.R. 350, 353–54 (Bankr.N.D.Ill.2008).

       16.    However, the Claimant is required to provide additional information to

justify its claim, because the ultimate burden of persuasion always remains with the

claimant to prove entitlement to the claim. In re McCoy, 355 B.R. 69, 72

(Bankr.N.D.Ill.2006).

       17.    Trustee does not believe Creditor has a right to recovery from property of the

estate held by Trustee Accordingly, pursuant to section 502(B) of the Bankruptcy Code, this

Court should hold that the Claim is unenforceable against this estate.



       WHEREFORE, Cindy M. Johnson, trustee, respectfully requests that this Court

enter an Order

       (a)       Sustaining Trustee’s Objection to Claim 2 filed by Quantum3 Group, LLC

as agent for Sadino Funding, LLC

       (b)    Disallowing Claim number 2 filed by Quantum3 Group, LLC as agent for

Sadino Funding, LLC in full for distribution purposes as against the Estate of Michael J

Dunkirk only and

       (c)    Granting such other and further relief as this Court may deem just and
 Case 15-24221      Doc 39   Filed 01/18/21 Entered 01/18/21 09:33:25    Desc Main
                               Document     Page 6 of 6



equitable.

                                       Respectfully submitted,

                                       Cindy M. Johnson, not individually but as
                                       Chapter 7 Trustee of Michael J Dunkirk and
                                       Julie A Dunkirk

                                       /s/   _ Cindy M. Johnson ____
Cindy M. Johnson                               Chapter 7 Trustee
Chapter 7 Trustee
140 S. Dearborn Street, Suite 1510
Chicago, Illinois 60603
(312) 345-1306
